


Exhibit 10.1
AMENDMENT NUMBER TWO
TO THE
MCG CAPITAL CORPORATION
2011 SEVERANCE PAY PLAN
WHEREAS, MCG Capital Corporation (the “Corporation”) is the Sponsor of the MCG
Capital Corporation 2011 Severance Pay Plan, as amended (the “Plan”); and    
WHEREAS, pursuant to Section 9 of the Plan, the Corporation may amend the Plan
at any time; and
WHEREAS, on March 15, 2012, the Corporation approved Amendment Number One to the
Plan.
NOW, THEREFORE, the Corporation hereby further amends the Plan, as follows,
effective July 27, 2012:
1.Section 1(k) of the Plan is hereby amended by deleting the same in its
entirety and by substituting in its place the following:
(k)    “Employee” means an individual who: (i) is employed by the Company; (ii)
works at least 50% time (i.e., eligible for group benefits); and (iii) either
(A) was on the Company’s payroll as of the Effective Date or (B) was hired by
the Company after the Effective Date and employed for a continuous period of at
least one year. The term “Employee” shall include any Employee on an approved
leave of absence.
2.    Section 1(m) of the Plan is hereby amended by deleting the same in its
entirety and by substituting in its place the following:
(m)    “Executive Employee” means any Employee who, as of the Effective Date or
thereafter, is party to an employment agreement or employment letter with the
Company and who is entitled to receive severance benefits under such agreement
or letter in excess of any wages accrued as of any termination of employment or
any Employee who is otherwise designated by the Committee as an Executive
Employee. An Executive Employee shall not be eligible to participate in the
Plan.
* * * * * * * *
All other provisions of the Plan shall remain in full force and effect.
* * * * * * * *
IN WITNESS WHEREOF, the Corporation has caused this Amendment Number Two to the
Plan to be signed by its duly authorized officer to be effective as of the date
indicated above.
MCG CAPITAL CORPORATION    
By:   /s/ Richard W. Neu            
Title:   Chief Executive Officer        
July 27, 2012

